NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

CHARLES PUTNEY,                    :    CIV. NO. 18-15716 (RMB)
                                   :
                   Plaintiff       :
                                   :
     v.                            :           OPINION
                                   :
NEW JERSEY DEPARTMENT              :
OF CORRECTIONS et al.,             :
                                   :
                   Defendants      :

BUMB, DISTRICT JUDGE

     Plaintiff Charles Putney, a prisoner presently confined in

Camden    County   Correctional   Facility   and   formerly   confined      in

Southern State Correctional Facility, brings this civil rights

action under 42 U.S.C. § 1983. (Compl., ECF No. 1.) Plaintiff filed

an application to proceed in forma pauperis (“IFP”) (ECF No. 1-

1), which establishes his financial eligibility to proceed without

prepayment of fees under 28 U.S.C. § 1915.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison    conditions   and   seeks   redress   from    a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a
claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court will proceed the Complaint in part and

dismiss it in part.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                   2
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

       Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.   The Complaint

       Plaintiff    alleges   the   following    facts       in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§    1915(e)(2)(B);   1915A(b)     and   42   U.S.C.    §    1997e(c)(1).    The

incidents Plaintiff alleges in support of the Complaint occurred

on July 12, September 12 and October 14, 2018 at Southern State
                                      3
Correctional Facility in Delmont, New Jersey. (Compl., ECF No. 1,

§III.B.) Plaintiff alleges that Defendants New Jersey Department

of   Corrections,   Sergeant   Gilbert,      Senior    Corrections    Officer

(“SCO”) Clark, and SCO Hand 1 conspired to violate Plaintiff’s

rights for the purpose of removing him from the minimum-security

unit by bringing false charges that Plaintiff abused his medication

by having too much in his possession, although they knew the

medication was legally prescribed to Plaintiff. (Id., §III.C.) SCO

Clark and SCO Hand wrote the charges, which were approved by

Sergeant Gilbert. (Id.) Plaintiff was removed from the minimum-

security unit. (Id.) Plaintiff, however, “beat the charges.” (Id.

at §IV.)

      Next,    Plaintiff   alleges    that    the     following   defendants

conspired to violate his rights by placing him in a program which

required him to take medications in order to be eligible for

halfway house placement: New Jersey Department of Corrections,

Southern   State    Correctional     Facility   (“SSCF”),     SSCF    Medical

Department, Connie Purcell, Jane Does 1-5, Psychologist Loddo and

Psychologist    Blackwell.   (Id.)    Plaintiff     became   immune   to   the

medication. (Id.)




1Plaintiff sues each individual defendant in his or her individual
capacity.
                                4
     Plaintiff gave privileged information to Psychologist Loddo,

who violated his confidentiality by telling Psychologist Blackwell

and Connie Purcell not to give him any more medication and let him

suffer because he wrote grievances against them. (Compl., ECF No.

1, §IIIC.) Plaintiff further alleges

          Now the Medical Dept. has and continues to
          violate the Plaintiff’s Medical rights and his
          client/doctor privileges by disclosing his
          personal info to others where an inmate was
          made aware of said conversations and had
          brought it back to others including Plaintiff
          himself.

(Id., §IV.)

     Plaintiff further alleges Defendant Connie Purcell violated

his Eighth Amendment rights by telling the psychologist not to

give him “his new meds or the old meds.” (Id., §IIIC.) Plaintiff

alleges Purcell did this because she thought Plaintiff “lied in

order to get placed on said program.” (Id.) Plaintiff contends

Defendants’ actions violated his right to confidentiality and his

due process rights. (Id.)

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
                                5
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

          1.   Defendants New Jersey Department of Corrections,
               Southern State Correctional Facility and SSCF
               Medical Department

     “The Eleventh Amendment bars suits against state governments

in federal courts.” Fox v. Bayside State Prison, 726 F. App’x 865,

867 (3d Cir. 2018). Eleventh Amendment immunity extends to entities

that are arms of the state. Id. The New Jersey Department of

Corrections is an arm of the state protected from liability under

the Eleventh Amendment. Id. at 867-68. A state prison that is

wholly owned and operated by the Department of Corrections is also

protected by the Eleventh Amendment. Id. at 868. Southern State

Correctional Facility is a facility of the New Jersey Department




                                 6
of Corrections.2 See Ford v. Hughes, Civil No. 11-7029(RMB), 2012

WL 3228714 (D.N.J. Aug. 3, 2012) (dismissing § 1983 claims against

Southern State Correctional Facility and New Jersey Department of

Corrections as immune from suit under the Eleventh Amendment). The

SSCF Medical Department is also part of a state agency and is

immune under Eleventh Amendment. Further, a state prison and its

medical department may not be sued under § 1983 because they are

not “a person” within the meaning of 42 U.S.C. § 1983. Fischer v.

Cahill, 474 F.2d 991, 992 (3d Cir. 1973) (citing United States ex

rel. Gittlemacker v. County of Philadelphia, 413 F.2d 84 (3d Cir.

1969), cert. denied, 396 U.S. 1046, (1970); Ruff v. Health Care

Adm’r, 441 F. App’x 843, 845-46 (3d Cir. 2011) (per curiam)

(same)). The Court will dismiss the claims against these Defendants

with prejudice.

            2.    Fourteenth Amendment Due Process Right to Medical
                  Privacy

       “[P]rison inmates retain a Fourteenth Amendment substantive

due process right to privacy in their medical information” …

“subject to substantial restrictions and limitations in order for

correctional officials to achieve legitimate correctional goals

and maintain institutional security.” Doe v. Delie, 257 F.3d 309,

317, 323 (3d Cir. 2001). The Complaint does not clearly state what


2   Available at www.njdoc.gov.
                                  7
private medical information was disclosed or who disclosed it to

whom. Plaintiff should plead additional facts to establish that

disclosure of his medical information was not done to achieve

legitimate        correctional    goals       or    to   maintain   institutional

security. The Court will dismiss Plaintiff’s Fourteenth Amendment

Due Process claim without prejudice.

             3.     Eighth Amendment Inadequate Medical Care Claims

     “Only        ‘unnecessary    and     wanton     infliction     of   pain’    or

‘deliberate        indifference    to     the      serious   medical     needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

     Deliberate indifference to serious medical needs may be shown

where a medical professional intentionally inflicts pain on a

prisoner or where a prison authority denies a reasonable request

for medical treatment, exposing an inmate to undue suffering or

threat of tangible residual injury or “where ‘knowledge                     of the

need for medical care [is accompanied by the] ... intentional

refusal to provide that care.’” Spruill, 372 F.3d at 235 (quoting
                                          8
Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th Cir. 1985))

(alterations in original)). A serious medical need is “one that

has been diagnosed by a physician as requiring treatment or one

that is so obvious that a lay person would easily recognize the

necessity for a doctor's attention.” Monmouth Cty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

      The Court will assume Plaintiff’s medical need was serious

because he alleges that he was prescribed medication “by the

medical dept.” and that he was required to take the medication

before becoming eligible for halfway house placement. (Compl., ECF

No.   1,    §III.C)    Plaintiff    alleges            Psychologist     Loddo     told

Psychologist Blackwell and Connie Purcell not to give Plaintiff

his “new meds or the old meds” “since he wrote everyone up telling

on them about the mistake they made.” (Id.) Because deliberate

indifference may be shown by knowledge of a need for medical care

accompanied by the intentional refusal to provide that care, the

Eighth Amendment Claim may proceed against Defendant Psychologist

Loddo [Defendant #6 in the Complaint].

      Implicit in Plaintiff’s allegations is that Psychologist

Blackwell and Connie Purcell agreed not to give Plaintiff his

medications in retaliation for his writing grievances. Refusing to

provide    medical    treatment    for       a   nonmedical    reason     may     also

establish    deliberate    indifference           in     support   of    an     Eighth
                                         9
Amendment claim. See Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999)    (noting   deliberate   indifference      may   be   found   where   a

defendant delays necessary medical treatment for a nonmedical

reason).     Therefore,   Plaintiff’s    Eighth    Amendment    claims   may

proceed    against   Defendants   Psychologist     Blackwell    and   Connie

Purcell. These Eighth Amendment claims against Loddo, Blackwell

and Purcell may also proceed as First Amendment retaliation claims.

See Watson v. Rozem, 834 F.3d 417, 422-23 (3d Cir. 2016) (writing

prison grievances is constitutionally protected conduct).

        Plaintiff also alleged that Defendant Connie Purcell “refused

to give Plaintiff his meds stating he lied in order to get placed

on said program.” (Compl., ECF No. 1, §III.C.) Plaintiff does not

describe the program he is referring to, nor does Plaintiff state

whether Connie Purcell is a medical provider. Plaintiff does not

provide enough information for the Court to analyze this claim

against Purcell. If Plaintiff can provide additional relevant

facts, he may file an amended complaint.

        Plaintiff has not alleged the personal involvement of any

other defendant in an Eighth Amendment violation for refusing to

give him his prescribed medication. See Ruff v. Health Care Adm’r,

441 F. App’x 843, 846 (3d Cir. 2011) (dismissing § 1983 claims

against defendants who were not personally involved with the

plaintiff’s medical treatment.)
                                    10
           4.        First Amendment Retaliation Claims

      Plaintiff alleges Defendants Sergeant Gilbert, SCO Clark and

SCO Hand conspired together and “filed false reports and charges

against the Plaintiff in order to get the Plaintiff removed from

the minimum facility.” (Compl., ECF No. 1, §IIIC.) SCO Clark and

SCO Hand wrote the charges, which were approved by Sergeant

Gilbert. (Id.) Plaintiff was removed from the minimum-security

unit. (Id.)

      To   establish       illegal   retaliation       for      engaging      in

constitutionally protected conduct, a plaintiff must allege facts

indicating that: “(1) his conduct was constitutionally protected;

(2) he suffered an adverse action at the hands of prison officials;

and (3) his constitutionally protected conduct was a substantial

or motivating factor in the decision to discipline him.” Watson,

834 F.3d at 422. Plaintiff has not pled any facts suggesting that

he   engaged    in    constitutionally    protected   conduct    that   was   a

substantial and motivating factor for the defendants’ action of

filing allegedly false charges against Plaintiff. The Court will

dismiss the First Amendment retaliation claims against Defendants

Gilbert, Clark and Hand without prejudice.

III. CONCLUSION

      For the reasons stated above, the § 1983 claims against

Defendants New Jersey Department of Corrections, Southern State
                                     11
Correctional Facility and SSCF Medical Department are dismissed

with prejudice; Plaintiff’s Eighth Amendment inadequate medical

care claims may proceed against Defendant Psychologist Loddo,

Psychologist Blackwell and Connie Purcell (the same claims may

also proceed as First Amendment retaliation claims); Plaintiff’s

First Amendment retaliation claims against Defendants Gilbert,

Clark and Hand are dismissed without prejudice, and Plaintiff’s

Fourteenth Amendment Due Process claims are dismissed without

prejudice.



An appropriate order follows.



DATE:   March 25, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 12
